Title: From Alexander Hamilton to James McHenry, 14 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            Trenton October 14. 1799
          
          It is indispensable that persons as Pay Masters shall be promptly constituted for the first and second Regiments of Artillerists. The first has a pay Master who being at the Natches cannot officiate for the Regiment. Lt. House has been favourably mentioned to me by the Pay Master General and others. If you approve I will appoint him to act as Assistant Pay Master. In this case he will expect the additional compensation attached to the Office of Pay Master as the chief responsibility & trouble will fall upon him.
          It being impracticable from the dispersed condition of the second Regiment to obtain a nomination by the Officers, I am inquiring for a fit person to execute the office of Pa be appointed Pay Master to the second Re that Regiment. When ascertained he will be presented to you. I had concluded on Lt. Memminger; but I am told he is entitled to a Captaincy. This disconcerts & delays.
          With great respect I have the honor to be Sir Yr Obed Sr
          Secy of War
        